 Case 18-01297      Doc 349   Filed 03/07/19 Entered 03/07/19 17:08:23   Desc Main
                               Document     Page 1 of 26


                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF IOWA


IN RE:                                                Chapter 11 Bankruptcy
                                                        Case No. 18-01297
VEROBLUE FARMS USA, INC., et al
                                               MOTION PURSUANT TO F.R.B.P.
               Debtors.                            2019 TO BAR AD HOC
                                                 COMMITTEE OF EQUITY
                                                SECURITY HOLDERS FROM
                                               PARTICIPATING IN THE CASE


      COME NOW the Debtors, VeroBlue Farms USA, Inc. et al, by and through

their counsel, and in support of this Motion respectfully state:

                                    Background

      1.       On or about December 27, 2018 (Doc. 209), an Appearance of Counsel

was filed by the Waterloo, Iowa, law firm of Beecher et al, on behalf of a self-

proclaimed Ad Hoc Committee of Equity Security Holders (the “AHC”).              The

Chicago law firm of Horwood Marcus & Berk Chartered then filed an Appearance

for the AHC.

      2.       Two weeks later, the AHC filed its verified statement required by Rule

2019 of the Federal Rules of Bankruptcy Procedure (the “Rule 2019 Statement”).

(Doc. 247). The AHC conceded the information then contained in the Rule 2019

statement likely will have to be amended or supplemented. On February 27, 2019,

the AHC filed an amendment to the Rule 2019 Statement (the “Amended Rule 2019

Statement”) (Doc. 331) adding new members but making no other changes. No

other supplement or amendment has been filed.
 Case 18-01297     Doc 349    Filed 03/07/19 Entered 03/07/19 17:08:23    Desc Main
                               Document     Page 2 of 26


      3.     F.R.B.P. 2019 is a disclosure provision. Groups such as the AHC that

purport to act for others are subject to Rule 2019. Although these entities are not

formed pursuant to statute or officially recognized by the Court, they are

nevertheless “subject to some court control because they are fiduciaries to those

they purport to represent. It is through Rule 2019 that the court monitors such

entities.” 9 Collier on Bankruptcy ¶ 2109.03 (16th ed.). The rule is also designed to

monitor lawyers involved in the Chapter 11 process. In re Baron & Budd, P.C. v.

Unsecured Asbestos Claimants Committee, 321 B.R. 147, 165 (Bankr. S.D.N.Y. 2005)

(citations omitted). Thus, for instance, a law firm serving Committees must disclose

fee arrangements, and indeed fee arrangements are not privileged. Id. at 166, 168-

69.

      4.     Rule 2019(e) authorizes this Court, upon non-compliance with

F.R.B.P. 2019, to “refuse to permit the entity, group, or committee to be heard…in

the case,” and to “hold invalid any authority, acceptance, or rejection…by the entity,

group, or committee.” Additionally, F.R.B.P. 2019(e)(2)(C) specifically authorizes

this Court to “grant other appropriate relief.”

      5.     As set forth below, with their measured obscurity on the entities who

instigated its formation and on their organizational documents, the AHC

disclosures plainly violate the letter and spirit of Rule 2019.      At a minimum,

pursuant to Rule 2019(e), participation should be barred until the AHC belatedly

makes complete disclosures. But the Debtors do not believe that such a limited

measure is an adequate response to the nature and scope of the Rule 2019
 Case 18-01297       Doc 349   Filed 03/07/19 Entered 03/07/19 17:08:23    Desc Main
                                Document     Page 3 of 26


violations.      The questionable circumstances of the AHC’s formation and

participation, and their wholly misleading solicitation to other shareholders, a copy

of which is attached as Exhibit 1 and discussed in detail below, render inadequate

any remedy other than a complete and permanent bar from participating in these

cases.

                               Specific Rule 2019 Violations

         6.    The AHC’s disclosures violate the explicit requirements of Rule 2019 in

several specific respects.

              Failure to Disclose Circumstances of AHC Formation and All Persons

                                           Involved

         7.    First, the AHC has chosen not to disclose all of the persons or entities

at whose instance the Committee was formed. Compare F.R.B.P. 2019(c)(1)(A)

(must disclose names of each entity at whose instance the Committee was formed)

with Rule 2019 Statement (Doc. 247) at ¶2 (“certain members” contacted counsel to

form a Committee, but the names of the “certain members” are hitherto un-

disclosed).

         8.    On its face, this shortcoming in disclosure is alone enough to bar

participation in the case under Rule 2019(e) unless and until corrected, regardless

of the reason for the failure or the nature of the information withheld. However,

the disclosure failures in this case do not seem academic. They appear part of a

larger failure to disclose “the pertinent facts and circumstances” of AHC formation.

F.R.B.P. 2019(c)(1).
 Case 18-01297      Doc 349   Filed 03/07/19 Entered 03/07/19 17:08:23     Desc Main
                               Document     Page 4 of 26


      9.       In particular, the AHC says nothing about the potential role of the so-

called Founders, who are defendants in pending litigation brought by the Debtors.

Counsel to the AHC represented the Founders seemingly up until the about the

very moment the AHC was formed.           One doubts that circumstance to be pure

coincidence.     The AHC skirts the issue by stating, “None of the Founding

Shareholders are members of the Equity Committee or have consented to the

jurisdiction of this Court for any purpose.”        Amended Rule 2019 (Doc. 331)

Statement ¶ 5 (emphasis added). This is not a statement of who instigated the

AHC’s formation. The Founders could have instigated its formation without joining

the AHC, indeed, this seems the natural inference.

      10.      Nor does the AHC disclose the role of Sean Maniaci, author or the false

and misleading solicitation letter attached as Exhibit 1. Mr. Maniaci’s conflicts of

interest and the wholly misleading solicitation letter merit their own separate

discussion below.

      11.      The Debtors also inquire about the role of Mr. William Turk. Mr. Turk

is the brother-in-law of two of the Founders. He was a member of the Official

Unsecured Creditors Committee until he was removed. He also appeared on the

initial list of members of the AHC. Nothing is disclosed regarding his role, if any.

      12.      The Rule 2019 Statements plainly violate Rule 2019 (c)(1)(A) (“each

entity” at whose instance committee was formed must be disclosed). These failures

go to the heart of Rule 2019’s purpose.
 Case 18-01297    Doc 349   Filed 03/07/19 Entered 03/07/19 17:08:23   Desc Main
                             Document     Page 5 of 26


             Failure to Disclose Circumstances of Retention of AHC Counsel

      13.   Second, the Rule 2019 Statements (Docs. 247 & 331) also fail to

properly disclose who arranged employment of AHC counsel.                See Rule

2019(c)(1)(B). It is natural to infer that employment was arranged or instigated

with the Founders. After all, the transition from representation of the Founders to

representation of the AHC, all by the same counsel, was seamless. Moreover, in the

Rule 2019 statement, counsel currently representing AHC still continues to speak

for the Founders. The quoted language in ¶9 supra makes that clear.

      14.   As has been pointed out in other pleadings, the efforts of the AHC are

curiously well-aligned with the interests of the Founders. The AHC even advocates

for immediate dismissal with prejudice of the pending litigation against the

Founders, WITHOUT any consideration.

      15.    The disclosure requirements here go beyond the identity the party(ies)

signing an engagement letter.    Instead, Rule 2019(c) requires disclosure of the

“pertinent facts and circumstances” including identify of “each” creditor or equity

security holder at whose instance AHC counsel was retained.

      16.   As with Rule 2019(c)(1)(A), the disclosure requirement covered in Rule

2019(c)(1)(B) go right to the core of Rule 2019’s purpose in these unusual

circumstances.

                               Failure to Disclose By-Laws

      17.   Third, the AHC’s Rule 2019 Statement (Doc. 247 at ¶ 3) fails to include

the by-laws or instrument “authorizing the … Committee to act on behalf of …
 Case 18-01297    Doc 349     Filed 03/07/19 Entered 03/07/19 17:08:23     Desc Main
                               Document     Page 6 of 26


equity security holders,” as explicitly required by F.R.B.P. 2019(c)(4). Compare Rule

2019 Statement (Doc. 247at ¶4) (refusing to file or disclose publicly the bylaws) with

In re C F Holding Corp., 145 B.R. 124, 126 (Bankr. D. Conn. 1992) (earlier version

of Rule 2019 also required attorneys to file copy of instrument that empowers them

to act).

       18.   In the face of this clear rule, the AHC explicitly has refused to file its

by-laws. Instead, it offered to disclose a copy to the United States Trustee, which

even if accomplished does not bring the AHC into compliance with the Rule.

Alternatively, it offered to file under seal. No attempt has been made to file under

seal and the case law above would not support such request. The AHC secrecy

regarding its by-laws is frankly perplexing.

                            Failure to Disclose Economic Interests

       19.   Fourth, the Rule 2019 statements fail to disclose the nature and

amount of each disclosable economic interest held as of the date the Committee was

formed. Compare F.R.B.P. 2019(c)(2) with Rule 2019 Statement (Doc. 247 at ¶1)

(Exh. A showed name of holders “as of the date of this Verified Statement”). The

difference is unexplained.     Any attempt to limit provision of the information

required under the Rule would be unjustified. cf. In re Northwest Airlines Corp., 363

B.R. 704, 705 (Bankr. S.D.N.Y. 2007) (court refused to seal information that

“discloses the specifics of the purchases and sales of … securities made by

Committee members”); 11 U.S.C. §107 and F.R.B.P. 9018 (trade secrets, confidential

research, personal identifying information, etc. may be sealed). To the extent the
 Case 18-01297    Doc 349      Filed 03/07/19 Entered 03/07/19 17:08:23   Desc Main
                                Document     Page 7 of 26


AHC members assert equity investments are confidential, surely such information

is not personal identifying information. Indeed, the information is not even

"commercial information” that might otherwise be entitled to confidentiality. See

e.g., In re Quigley Co., 437 B.R. 102, 154 (Bankr. S.D.N.Y. 2010) (“bargaining

leverage” in future unrelated cases is not “commercial information” entitled to

secrecy or §107 protection).

                 The AHC’s Solicitation Letter is Wholly Misleading

                         Mr. Manicai’s Myriad Conflicts of Interest

      20.    The original Rule 2019 Statement (Doc. 247), filed January 13, 2019,

reflected a relatively small constituency, consisting mainly of FishDish LLC (and its

members, which the AHC misleading presented has having interests in the

Debtors), the aforementioned Mr. Turk.          Indeed, arguably the AHC validly

consisted of one solitary member, FishDish, per the original Rule 2019 Statement.

At the January 14 hearing on the Debtors’ Disclosure Statement, AHC counsel

represented that its membership would be growing a great deal. Unknown to the

Debtors or the Court at the time of that statement, all shareholders were being sent

a letter dated January 9 from Sean Maniaci, attached as Exhibit 1.

      21.    Mr. Maniaci is a partner in the Toronto law firm Cassels Brock.

Cassels Brock and Mr. Maniaci were counsel to and represented the Debtor. See,

e.g., Proof of Claim #21 filed with the Clerk of this Court. At least according to the

Proof of Claim, the most recent legal services were rendered by the law firm on

November 28, 2017. Cassels Brock’s work for the Debtors was not casual or isolated.
 Case 18-01297     Doc 349   Filed 03/07/19 Entered 03/07/19 17:08:23    Desc Main
                              Document     Page 8 of 26


Rather, Cassels Brock worked closely with the Debtor in many aspects of the

Debtors’ operations (such as preparation of investor memoranda). Neither the

Debtor nor Cassels Brock has entered into any disengagement agreement.

       22.    It turns out that Cassels Brock also rendered legal services for the

Debtors’ “Founders” and/or their businesses, such as one of the Founders’ other

businesses, known as ChipMeds. See Exhibit 2.

       23.    The Debtor is also learning of a much more serious set of apparent

conflicts.   If the transactions were effectuated consistent with documents the

Debtors have discovered, the conflicts are nothing less than shocking.

       24.     Maniaci, along with his brother Anthony, and appears to be one of the

first shareholders of Debtors. Exhibit 3 (August 15, 2014 email between Maniaci

and Wulf identifying Maniaci (listed as “Sean”) as one of ten shareholders along

with the Founders (James Rea, Ted Rea, Bruce Hall, Wulf, and Keith Driver);

Exhibit 4, September 29, 2014 email chain between Maniaci and Wulf, attaching

an Excel spreadsheet including Maniaci and his brother as shareholders (as noted

on Maniaci’s email to Wulf, attaching the spreadsheet “with mine included,” and

further demonstrating that Maniaci and his brother Anthony, along with other

early shareholders, received a 50% discount on their stock).

       25.    Moreover, see Exhibit 5, a spreadsheet indicating that Maniaci’s

entity, Sailstreet Capital Inc., received 750,000 shares in VBF Canada for a

grand total of .075 (seventy-five cents) in May 2014. This transaction is further

documented in Exhibit 6, a subscription agreement signed by Maniaci for
 Case 18-01297      Doc 349   Filed 03/07/19 Entered 03/07/19 17:08:23     Desc Main
                               Document     Page 9 of 26


Sailstreet Capital and counter-signed by Wulf for Debtors reflecting that price, and

Exhibit 7, documentation showing that Sailstreet Capital Inc. paid “$0.000001” per

share of stock and that the aforementioned entity headed by Maniaci’s brother

(Anthony), Left Rail Investments Inc., as well as Maniaci and his brother

personally, also received stock for $0.50 a share while the documentation shows

that others paid more). Debtors have not located any documentation indicating that

the Maniaci’s or their entities paid any more for this stock than is indicated above.

                        The Misleading January 9 Solicitation Letter

      26.      Against the interest of his actual clients (the Debtors), Maniaci

authored and circulated Exhibit 1 to all shareholders encouraging them to join the

AHC and fund expenses. The letter not only presents a conflict of interest but, of

more immediate relevance to Rule 2019, is seriously misleading in many respects.

The letter highlights the absence of inadvertence in the disclosure failures described

above and magnifies the damage to the process caused by those failures.

      27.      Indeed, very soon after learning of the letter, the Debtors complained

to the Court of some of the ways the letter is misleading. (Doc. 279). The AHC has

done nothing since to correct the record. Upon closer examination and learning

more about the circumstances, Exhibit 1 is even worse than first thought. The

Debtors urge the Court to give the letter a close read and observe the ways it is

misleading.

      (a) The letter asserted that “the Bankruptcy Court appointed attorney Tom

            Fawkes “to represent the Official Committee of Unsecured Creditors.” See
Case 18-01297   Doc 349    Filed 03/07/19 Entered 03/07/19 17:08:23      Desc Main
                           Document      Page 10 of 26


       Exhibit 1, p. 1. This Court has never made such appointment. Such an

       assertion in the letter is blatantly wrong, false, misleading, and has no

       factual basis;

    (b) The letter did not disclose Mr. Maniaci’s myriad conflicts of interest or his

       relationship with the Founders, as discussed above;

    (c) The letter refers to the alleged investigation by the Unsecured Creditor’s

       Committee “investigation” and “initial conclusions.” This is a remarkable

       sleight of hand.   As the AHC knew, the Creditors Committee did not

       conduct any investigation in any meaningful sense but instead received

       all its information from the Founders – defendants in pending litigation

       brought on behalf of the estate – without independent investigation or

       verification. The Founders have been working closely with the AHC –

       working with the same counsel. Thus, the Founders and AHC themselves

       provided allegations to the Creditors Committee. Recognizing the utterly

       incomplete basis of its investigation, Creditors Committee itself was

       unwilling to make those allegations to the Court because they were not

       properly researched, and basic factual allegations are demonstrably

       wrong. The Creditors Committee has since withdrawn the demand. The

       January 9 letter, (Exhibit 1) however, with its combination of half-truths

       and outright falsehoods, leaves a reader with the false impression that a

       lawyer appointed by the Bankruptcy Court conducted an investigation

       and that there has been some sort of finding of wrongdoing.           In this
Case 18-01297   Doc 349    Filed 03/07/19 Entered 03/07/19 17:08:23    Desc Main
                           Document      Page 11 of 26


       regard, it should be kept in mind that the January 9 letter was authored

       by lawyers and intended for non-lawyers and farmers who do not

       regularly invest.

    (d) The January 9 letter is misleading about the priority of claims in these

       cases. The letter refers to the chance to “participate in a Bankruptcy Case

       recovery.” But the claims they seek to pursue (lack of merit aside) would

       be assets of the estate, which is why the AHC seeks bankruptcy court

       permission to sue the claims.     The January 9 letter, however, makes

       absolutely no mention of the $53 million secured and unsecured claim of

       Broadmoor or the $28 million in preferred shares held by Alder. Instead,

       the letter implies that any “Bankruptcy Case recovery” over $4 million

       will generate returns to shareholders — totally ignoring $80 million of

       debt and equity with a higher priority.     In reality, the only chance of

       recovery for the members of the AHC would require the complete

       subordination of the secured claims of Broadmoor below common equity, a

       subordination of Alder’s $28 million of preferred shared below common

       equity, and a net recovery in excess of $4 million to generate any return to

       shareholders. The litigation apparently contemplated by the AHC is quite

       expensive and highly speculative. The letter does not even mention the

       need for this litigation much less its far-fetched nature; it simply ignores

       $80 million.
 Case 18-01297    Doc 349    Filed 03/07/19 Entered 03/07/19 17:08:23    Desc Main
                             Document      Page 12 of 26


      28.    The January 9, 2019 letter asks for money on the strength of these

misrepresentations. It urges the shareholders to “get engaged in the process and,

crowdfund litigation to protect our interests.” If a business investment were pitched

with materials as misleading as the January 9 solicitation letter, the sponsors

might get sued for fraud.

            The AHC Should be Barred From Participating in this Case

      29.    The AHC‘s multiple Rule 2019 violations have resulted in a

circumstance presenting a very real danger (likelihood in the Debtors‘ view) that

shareholders have been misled into financing the AHC; and the Court and parties

have been misled about the AHC’s provenance and intentions. “Whether the court

will permit corrective action will vary from case to case. If the entity sanctioned

under Rule 2019(e) acted willfully in failing to comply, the court may make any

sanction final; if the failure is inadvertent or technical, the court may condition

further participation in the case by those the representative purported to

represents.” 9 Collier on Bankruptcy ¶ 2109.06[3][a] (16th ed.).

      30.    The fundamental Rule 2019 violations presented here cannot be

written off as merely “inadvertent or technical.”        Instead, they are willful,

fundamental and have as likely resulted in actual harm as can ever be established

in the case of a faulty disclosure of this nature. The AHC should be permanently

barred from participating in this case and it should be compelled to return its

money to the shareholders duped into participating.
 Case 18-01297    Doc 349    Filed 03/07/19 Entered 03/07/19 17:08:23      Desc Main
                             Document      Page 13 of 26


      WHEREFORE, the Debtors respectfully pray this Court on such notice and

hearing as it may direct, enter and enroll an order granting the following relief:

      A.     Forbidding the AHC to participate further in this case;

      B.     Striking any and all objection from the AHC against confirmation of

Debtor’s Plan;

      C.     Directing return of funds to shareholders who elected to fund the

activities of the AHC; and

      D.     Granting such further relief as may be just and proper under the

premises.

Dated: March 7, 2019


                                           AG & BUSINESS LEGAL STRATEGIES

                                           /s/ Joseph A. Peiffer
                                           Joseph A. Peiffer
                                           P.O. Box 11425
                                           Cedar Rapids, IA 52410-1425
                                           1350 Boyson Road, Suite A-1
                                           Hiawatha, IA 52233-2211
                                           Telephone: (319) 363-1641
                                           Facsimile: (319) 200-2059
                                           Email: joe@ablsonline.com

                                           Counsel for the Debtors
 Case 18-01297     Doc 349    Filed 03/07/19 Entered 03/07/19 17:08:23    Desc Main
                              Document      Page 14 of 26


                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 7th day of March 2019, a copy of
the foregoing document was filed with the Clerk of Court for the United States
Bankruptcy Court for the Northern District of Iowa using the CM/ECF system and
served electronically on those participants that receive service through the CM/ECF
System. The undersigned further certifies the foregoing document was sent to
persons or representatives via electronic mail or U.S. Mail postage pre-paid as set
forth below.

                                             Signed: /s/ Hannah Hanser


Phillip L. Sheets, Ltd.                  William John Turk
c/o Phillip Sheets                       5621 Valhalla Drive
7632 Jefferson Rd                        North Richland Hills, TX 76180
Belleville, IL 62221

McDonald Supply/Hajoca Corp              Elizabeth M. Lally
c/o Alysia Hedrick                       17838 Burke Street, Suite 250
P.O. Box 708                             Omaha, NE 68118
Dubuque, IA 52004-0708

Laura M. Hyer                            Joseph E. Schmall
Bradley & Riley PC                       Bradley & Riley
P.O. Box 2804                            P.O. Box 2804
Cedar Rapids, IA 52406-2804              Cedar Rapids, IA 52406-2804

Eric W. Lam
Simmons Perrine Moyer Bergman PLC
115 Third Street SE, Suite 1200
Cedar Rapids, IA 52401
Case 18-01297   Doc 349   Filed 03/07/19 Entered 03/07/19 17:08:23   Desc Main
                          Document      Page 15 of 26
Case 18-01297   Doc 349   Filed 03/07/19 Entered 03/07/19 17:08:23   Desc Main
                          Document      Page 16 of 26
Case 18-01297   Doc 349   Filed 03/07/19 Entered 03/07/19 17:08:23   Desc Main
                          Document      Page 17 of 26




                                                              Exhibit "2" 1 of 1
Case 18-01297   Doc 349   Filed 03/07/19 Entered 03/07/19 17:08:23   Desc Main
                          Document      Page 18 of 26




                                                              Exhibit "3" 1 of 1
Case 18-01297   Doc 349   Filed 03/07/19 Entered 03/07/19 17:08:23   Desc Main
                          Document      Page 19 of 26




                                                              Exhibit "4" 1 of 2
Case 18-01297   Doc 349   Filed 03/07/19 Entered 03/07/19 17:08:23   Desc Main
                          Document      Page 20 of 26




                                                              Exhibit "4" 2 of 2
Case 18-01297   Doc 349   Filed 03/07/19 Entered 03/07/19 17:08:23   Desc Main
                          Document      Page 21 of 26
Case 18-01297   Doc 349   Filed 03/07/19 Entered 03/07/19 17:08:23   Desc Main
                          Document      Page 22 of 26




                                                              Exhibit "6" 1 of 2
Case 18-01297   Doc 349   Filed 03/07/19 Entered 03/07/19 17:08:23   Desc Main
                          Document      Page 23 of 26




                                                              Exhibit "6" 2 of 2
Case 18-01297   Doc 349   Filed 03/07/19 Entered 03/07/19 17:08:23   Desc Main
                          Document      Page 24 of 26




                                                              Exhibit "7" 1 of 3
Case 18-01297   Doc 349   Filed 03/07/19 Entered 03/07/19 17:08:23   Desc Main
                          Document      Page 25 of 26




                                                              Exhibit "7" 2 of 3
Case 18-01297   Doc 349   Filed 03/07/19 Entered 03/07/19 17:08:23   Desc Main
                          Document      Page 26 of 26




                                                              Exhibit "7" 3 of 3
